DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the After Final filed 1/11/2021. Claims 15, 17, 19, and 21 are currently pending. Claims 15, 17, 19, and 21 have been amended. The cancelation of claims 1-5, 7-9, 12, 14, 22, 24, 25, and 27 is acknowledged. Claims 6, 10, 11, 13, 16, 18, 20, 23, 26, 28, and 29 have been previously canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Ellsworth on 1/15/2021.
The application has been amended as follows:
Claim 21, line 14, the phrase “extends extends” has been changed to --extends--.

Allowable Subject Matter
Claims 15, 17, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 15, 17, and 21 the closest invention, Viaud (US 5557906), discloses a bale forming and wrapping apparatus comprising a bale forming chamber, a wrapping material inlet, a wrapping device, an unrolling station, a wrapping material conveyance device, and at least one web pusher comprising a moveable pusher plate and a pusher plate drive. However, Viaud does not disclose a second web pusher comprising a moveable pusher plate and a pusher plate drive. Regarding claim 19, Viaud does not disclose a width reducing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
1/15/2021